DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19, 20, 24, 25, 28, 29, 32, 35, 36, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 2, 13, 13, 14, 13, 13, 14, 6, and 6, respectively, of U.S. Patent No. 11,140,349. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claimed invention are anticipated by the limitations of U.S. Patent No. 11,140,349.
Instant Application- Claim 19
US 11,140,349- Claim 2 (claim 1 incorporated)
An image sensor comprising: a CMOS image sensor (CIS) pixel, the CIS pixel comprising: 
An image sensor comprising: a complementary metal-oxide semiconductor image sensor (CIS) pixel, the CIS pixel comprising: 
a photoelectric conversion device configured to generate charges corresponding to an incident light that is incident on the CIS pixel; and 
a photoelectric conversion device configured to generate charges corresponding to an incident light that is incident on the CIS pixel; and 
a readout circuit configured to generate an output voltage corresponding to the charges; and 
a readout circuit configured to generate an output voltage corresponding to the charges; 
a dynamic vision sensor (DVS) pixel configured to detect a change in intensity of the incident light based on the charges generated by the photoelectric conversion device, and output an event signal based on the change in intensity, wherein the CIS pixel further comprises: 
a dynamic vision sensor (DVS) pixel configured to detect a change in intensity of the incident light based on the charges generated by the photoelectric conversion device, and output an event signal based on the change in intensity; and an image signal processor configured to selectively control the image sensor to generate first image data of the image sensor based on the output voltage generated by the CIS pixel and generate second image data based on the event signal generated by the DVS pixel, wherein the CIS pixel further comprises: 
a transfer transistor configured to transfer the charges generated by the photoelectric conversion device to a floating diffusion node, in a first mode to generate a first image data of the image sensor based on the output voltage generated by the CIS pixel; 
a transfer transistor configured to transfer the charges generated by the photoelectric conversion device to a floating diffusion node; and 
a reset transistor configured to reset a voltage of the floating diffusion node, in the first mode; and 
a reset transistor configured to reset a voltage of the floating diffusion node in a first mode to generate the first image data of the image sensor based on the output voltage generated by the CIS pixel and connect the floating diffusion node to the DVS pixel in a second mode to generate the second image data based on the event signal generated by the DVS pixel, and 
a switch transistor configured to transfer the charges to the DVS pixel, in a second mode to generate a second image data based on the event signal generated by the DVS pixel, and wherein the readout circuit comprises: 
a switch transistor configured to transfer the charges to the DVS pixel, in a second mode to generate the second image data based on the event signal generated by the DVS pixel, wherein the readout circuit comprises:
a drive transistor configured to output the voltage of the floating diffusion node as the output voltage in the first mode; and 
a drive transistor configured to output the voltage of the floating diffusion node as the output voltage in the first mode; and 
a select transistor configured to select the CIS pixel in the first mode.
a select transistor configured to select the CIS pixel in the first mode.

wherein the CIS pixel further comprises: a transfer transistor configured to transfer the charges generated by the photoelectric conversion device to a floating diffusion node, in a first mode to generate the first image data of the image sensor based on the output voltage generated by the CIS pixel; a reset transistor configured to reset a voltage of the floating diffusion node, in the first mode;

a drive transistor configured to output the voltage of the floating diffusion node as the output voltage in the first mode; and a select transistor configured to select the CIS pixel in the first mode.


Instant Application- Claim 24
US 11,140,349- Claim 13 (claim 11 and 12 incorporated)
An image sensor comprising: a CMOS image sensor (CIS) pixel, the CIS pixel comprising: 
An image sensor comprising: a complementary metal-oxide semiconductor image sensor (CIS) pixel, the CIS pixel comprising: 
a photoelectric conversion device configured to generate charges corresponding to an incident light that is incident on the CIS pixel; and 
a photoelectric conversion device configured to generate charges corresponding to an incident light that is incident on the CIS pixel; 
a readout circuit configured to generate an output voltage corresponding to the charges; and 
wherein the output voltage is output from an opposite end of the drive transistor that is opposite from the end of the drive transistor;
a dynamic vision sensor (DVS) pixel configured to detect a change in intensity of the incident light based on the charges generated by the photoelectric conversion device, and output an event signal based on the change in intensity, wherein the CIS pixel further comprises: 
a dynamic vision sensor (DVS) pixel, the DVS pixel comprising a log current source, the DVS pixel configured to detect a change in intensity of the incident light based on the charges generated by the photoelectric conversion device, and output an event signal based on the change in intensity; and an 
a transfer transistor configured to transfer the charges generated by the photoelectric conversion device to a floating diffusion node; 
a transfer transistor configured to transfer the charges generated by the photoelectric conversion device to the floating diffusion node;
a reset transistor configured to reset a voltage of the floating diffusion node, in a first mode to generate a first image data of the image sensor based on the output voltage generated by the CIS pixel; and 
and a reset transistor configured to reset a voltage of the floating diffusion node; 
a switch transistor configured to transfer the charges transferred to the floating diffusion node to the DVS pixel in a second mode to generate a second image data based on the event signal generated by the DVS pixel, and wherein the readout circuit comprises: 
a switching circuit configured to: selectively apply a reset signal to the gate electrode of the reset transistor and a power supply voltage to the end of the drive transistor, in a first mode to generate first image data of the image sensor based on an output voltage generated by the CIS pixel, and connect the gate electrode of the reset transistor and the end of the drive transistor to the log current source, in a second mode to generate second image data based on the event signal generated by the DVS pixel.
a drive transistor configured to output the voltage of the floating diffusion node as the output voltage in the first mode; and 
a drive transistor, the drive transistor comprising a gate electrode connected to a floating diffusion node to which the charges generated by the photoelectric conversion device are transferred; 
a select transistor configured to select the CIS pixel in the first mode.
a select transistor configured to select the CIS pixel in the first mode, 

image signal processor configured to connect a gate electrode of the reset transistor and an end of the drive transistor to the log current source.




Instant Application- Claim 29
US 11,140,349- Claim 13 (claim 11 and 12 incorporated)


An image sensor comprising: a CMOS image sensor (CIS) pixel, the CIS pixel comprising: 
An image sensor comprising: a complementary metal-oxide semiconductor image sensor (CIS) pixel, the CIS pixel comprising: 
a photoelectric conversion device configured to generate charges corresponding to an incident light that is incident on the CIS pixel; 
a photoelectric conversion device configured to generate charges corresponding to an incident light that is incident on the CIS pixel; 
a drive transistor configured to generate an output voltage corresponding to the charges stored in a floating diffusion node; 
a drive transistor, the drive transistor comprising a gate electrode connected to a floating diffusion node to which the charges generated by the photoelectric conversion device are transferred;
a reset transistor configured to reset a voltage of the floating diffusion node in a first mode to generate a first image data of the image sensor based on the output voltage generated by the CIS pixel; and 
and a reset transistor configured to reset a voltage of the floating diffusion node; wherein the output voltage is output from an opposite end of the drive transistor that is opposite from the end of the drive transistor;
a first select transistor configured to select the CIS pixel in the first mode; and 
a select transistor configured to select the CIS pixel in the first mode,
a dynamic vision sensor (DVS) pixel configured to detect a change in intensity of the incident light based on the charges generated by the photoelectric conversion device, and output an event signal based on the change in intensity, 
a dynamic vision sensor (DVS) pixel, the DVS pixel comprising a log current source, the DVS pixel configured to detect a change in intensity of the incident light based on the charges generated by the photoelectric conversion device, and output an event signal based on the change in intensity; and an 
wherein the reset transistor further configured to connect the floating diffusion node to the DVS pixel in a second mode to generate a second image data based on the event signal generated by the DVS pixel.
a switching circuit configured to: selectively apply a reset signal to the gate electrode of the reset transistor and a power supply voltage to the end of the drive transistor, in a first mode to generate first image data of the image sensor based on an output voltage generated by the CIS pixel, and connect the gate electrode of the reset transistor and the end of the drive transistor to the log current source, in a second mode to generate second image data based on the event signal generated by the DVS pixel.

a transfer transistor configured to transfer the charges generated by the photoelectric conversion device to the floating diffusion node;

image signal processor configured to connect a gate electrode of the reset transistor and an end of the drive transistor to the log current source.


Instant application- Claim 36
US 11,140,349- Claim 6 (claim 1 incorporated)
An image sensor comprising: a complementary metal-oxide semiconductor image sensor (CIS) pixel, the CIS pixel comprising: 
An image sensor comprising: a complementary metal-oxide semiconductor image sensor (CIS) pixel, the CIS pixel comprising: 
a first photoelectric conversion device configured to generate charges corresponding to an incident light that is incident on the CIS pixel; 
a photoelectric conversion device configured to generate charges corresponding to an incident light that is incident on the CIS pixel; and 
a second photoelectric conversion device configured to generate charges corresponding to the incident light that is incident on the CIS pixel; 
a second photoelectric conversion device configured to generate second charges corresponding to the incident light that is incident on the CIS pixel;
a first transfer transistor configured to transfer the charges generated by the first photoelectric conversion device to a floating diffusion node; 
wherein the CIS pixel further comprises: a transfer transistor configured to transfer the charges generated by the photoelectric conversion device to a floating diffusion node; and
a second transfer transistor configured to transfer the charges generated by the second photoelectric conversion device to the floating diffusion node; 
a second transfer transistor, configured to transfer the second charges generated by the second photoelectric conversion device to the floating diffusion node;
a drive transistor configured to generate an output voltage corresponding to charges of the floating diffusion node; 
wherein the readout circuit comprises: a drive transistor configured to reset the voltage of the floating diffusion node as the output voltage in the first mode,
a reset transistor configured to reset a voltage of the floating diffusion node in a first mode to generate first image data of the image sensor based on the output voltage generated by the CIS pixel; and 
a reset transistor configured to reset a voltage of the floating diffusion node in a first mode to generate the first image data of the image sensor based on the output voltage generated by the CIS pixel and wherein the readout circuit comprises: a drive transistor configured to output the voltage of the floating diffusion node as the output voltage in the first mode; and a select transistor configured to select the CIS pixel in the first mode,
a select transistor configured to select the CIS pixel in the first mode; and 
select transistor configured to select the CIS pixel in the first mode,
a dynamic vision sensor (DVS) pixel configured to detect a change in intensity of the incident light based on the charges generated by the first and the second photoelectric conversion devices, and output an event signal based on the change in intensity, 
a dynamic vision sensor (DVS) pixel configured to detect a change in intensity of the incident light based on the charges generated by the photoelectric conversion device, and output an event signal based on the change in intensity; and 
wherein the reset transistor further configured to connect the floating diffusion node to the DVS pixel in a second mode to generate second image data based on the event signal generated by the DVS pixel.
and connect the floating diffusion node to the DVS pixel in a second mode to generate the second image data based on the event signal generated by the DVS pixel,

a readout circuit configured to generate an output voltage corresponding to the charges; 

an image signal processor configured to selectively control the image sensor to generate first image data of the image sensor based on the output voltage generated by the CIS pixel and generate second image data based on the event signal generated by the DVS pixel; a first transfer transistor configured to transfer the charges generated by the first photoelectric conversion device to a floating diffusion node; and a reset transistor configured to reset a voltage of the floating diffusion node in a first mode to generate the first image data of the image sensor based on the output voltage generated by the CIS pixel and connect the floating diffusion node to the DVS pixel in a second mode to generate the second image data based on the event signal generated by the DVS pixel.


Allowable Subject Matter
Claims 21-23, 26-27, 30-31, 33-34, and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs